Citation Nr: 0801373	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-30 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1967 to February 1971.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2004 
rating decision by the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO).  

By rating decision in October 2007, the RO granted service 
connection for post-traumatic stress disorder and depression.  
The United States Court of Appeals for the Federal Circuit 
has held that the RO's award of service connection for a 
particular disability constitutes a full award of benefits on 
the appeal initiated by the veteran's notice of disagreement 
on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. 
Cir. 1997).  Therefore, that matter is not before the Board.


FINDING OF FACT

On January 8, 2008, prior to the promulgation of the Board's 
decision in the appeal, the veteran withdrew her appeal with 
respect to the issues of entitlement to service connection 
for hypertension and diabetes mellitus.


CONCLUSION OF LAW

As the veteran has withdrawn her substantive appeal in the 
claims for service connection for hypertension and diabetes 
mellitus, the Board has no jurisdiction to consider an appeal 
in these matters.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. § 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal in writing or on the 
record at a hearing on appeal at any time before the Board 
promulgates a final decision.  38 C.F.R. § 20.204.  When an 
appellant does so, the withdrawal effectively creates a 
situation where there no longer exists any allegation of 
error of fact or law.  Consequently, in such an instance, the 
Board does not have jurisdiction to review the appeal, and 
the appropriate action by the Board is dismissal.  
38 U.S.C.A. §§ 7104, 7105(d).

In a statement received by the Board January 8, 2008, the 
veteran indicated that she wished to cancel her scheduled 
videoconference hearing and withdraw from appellate status 
the claims for service connection for hypertension and 
diabetes mellitus.  This is certainly permissible under the 
Board's rules of practice.  See 38 C.F.R. § 20.204.  Given 
the veteran's clear intent to withdraw her appeal in these 
matters, further action by the Board in the matters would not 
be appropriate.  38 U.S.C.A. § 7105.


ORDER

The appeals in the claims of service connection for 
hypertension and diabetes mellitus are dismissed.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


